DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement submitted 8/13/2021 is acknowledged. 

Claim Rejections- 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent 8,173,637), Nirogi et al. (WO 2015083179A1), Sandeep et al. “Immediate Release Dosage Form: A Review”  and Kusumi et al. “Psychopharmacology of atypical antipsychotic drugs: From the receptor binding profile to neuroprotection and neurogenesis” and Shapiro et al.”Aripiprazole, A Novel Atypical Antipsychotic Drug with a Unique and Robust Pharmacology”, Mendlovic et al. (US 20130190275) and Dokic “Formulation Development of Immediate Release Tablets Containing Fluoroquinolone Antibiotic by use of Experimental Design”.
Liu et al. (US Patent 8,173,637) (hereinafter Liu et al.) disclose pharmaceutical compositions that contain an atypical antipsychotic drug and organic acids (i.e., acidifying agents) such as succinic and fumaric acid (abstract).  Liu et al. disclose an immediate release composition may be prepared by blending an atypical antipsychotic drug, organic acid selected from succinic and fumaric acid and at least one additional excipient such as a filler and loading into capsules ( col. 5, lines 31-36). Liu et al. disclose the atypical antipsychotic drug is present in preferred 0.5-75 % by weight, most preferred 1-50 % by weight, the organic acids (i.e., acidifying agent) is present from 5-75 % by weight, most preferred 20-60 % by weight, the filler (a.k.a. diluent) is present from 5-70 % by weight, most preferred 10-65 % by weight, the glidant is preferred 0-5 % by weight, most preferred 0.1-3 % by weight, and the lubricant is present from 0-5 % by weight, most preferred 0.1 – 3 % (see table 1 and col. 5, lines 50-53). The dosage forms may be in tablet or capsule. Liu et al. recognizes fillers are referred to as diluents and examples may be lactose, dextrose, sucrose, maltose, microcrystalline cellulose, clays and mixtures there of (col. 4, lines, 35-38). Liu et al. disclose binders that are useful in the present invention include hydroxypropyl methyl cellulose (col. 4, lines 39-44). Examples of lubricants, glidants and/or antiadherents that may be used include talc, magnesium stearate, stearic acid, hydrogenated vegetable oils, polyethylene glycols, silicone dioxide and mixtures thereof (col. 4, lines 45-49). Examples of disintegrating agents that can be used include corn starch, crosmarmelose sodium, crospovidone, sodium starch glycolate or combinations (col. 4, lines 58-62). Liu et al. disclose pharmaceutical dosage forms containing atypical antipsychotic drugs have been described in literature. Some of these formulations employ organic acids such as citric, tartaric and benzoic acids (col. lines 45-56). Liu et al. disclose that the amount of antipsychotic drug employed in the dosage forms prepared in accordance with the present invention can range from 0.25 mg to 500 mg. The amount in the final dosage forms will vary depending upon the atypical antipsychotic drug selected and the dosage form containing the drug. It is within the ordinary skill in the art to determine the appropriate amount of atypical antipsychotic drug based upon the reported therapeutic amounts for the known atypical antipsychotic drugs ( col. 1, lines 24-31). The total weight of the immediate release tablet is almost 500 mg (example 8) and colloidal silicon dioxide (i.e., glidant)  is incorporated at 0.46 % by weight of the total tablet. Liu disclose the glidant can range from 0-5 %. Liu et al. disclose the dosage forms should contain less than 0.5 % weight of total active ingredient impurities based on the total weight of the composition dosage form, and preferably less than 0.3 %, and most preferably less than 0.25 % by weight of total active impurities (col. 10, lines 46-54). If the total impurities are less than 0.25 % by weights total, then all other impurities which could include chloro and unknown must necessarily, if present, be less than 0.5 %, because the total impurity of Liu (i.e., all impurities) must be less than 0.25 %. 
The ranges disclosed in Liu et al. overlap with claims 15-16. Liu disclose having the antipsychotic drug from 0.5-75 % % by weight of atypical antipsychotic drug, about 5-70 % of diluent (filler), about 0-5 %  lubricant, about 0-5 % glidant ( see Table 1 of Liu). The ranges disclosed with Liu et al. overlap with the amount claimed. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the amount of each ingredient and include the desired amount of drugs and excipients (i.e., diluent, lubricant, glidant, acidifying agents and disintegrants) for the intended purpose of each excipient (i.e., lubricant providing lubrication). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Liu et al. disclose inclusion of atypical antipsychotics that are 5HT6 antagonists such as Aripiprazole. Shapiro et al.”Aripiprazole, A Novel Atypical Antipsychotic Drug with a Unique and Robust Pharmacology” discloses aripiprazole are known in the art to be antagonists against 5-HT56 receptors where it teaches “aripiprazole was an antagonist at 5-HT6 receptors and a weak partial agonist at 5-HT7 receptors”. 
Liu et al. does not disclose the amount of disintegrant (i.e., 2 %) and does not disclose 1-{(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl) methyl]-1H-indole dimesylate monohydrate. 
Nirogi et al. (WO 2015083179A1) (hereinafter Nirogi et al.) disclose a process for large scale manufacture of 1-[(2- bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl- 1-piperazinyl)methyl]-1H-indole dimesylate monohydrate, which is a selective 5-HT6 receptor antagonist intended for the symptomatic treatment of Alzheimer's disease and other disorders of memory and cognition like Attention deficient hyperactivity, Parkinson's and Schizophrenia (abstract). Nirogi et al. disclose that 1-[(2- bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl- 1-piperazinyl)methyl]-1H-indole dimesylate monohydrate is a promising pharmaceutical agent. 
Nirogi et al. does not specifically disclose it is an “atypical” antipsychotic however, Kusumi et al. “Psychopharmacology of atypical antipsychotic drugs: From the receptor binding profile to neuroprotection and neurogenesis” (hereinafter Kusumi et al.) disclose a variety of serotonin (5-HT) receptors such as 5-HT6 may contribute to the mechanisms of action of atypically (see abstract and page 258-5HT6 receptor paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one atypical antipsychotic for another and select 1-{(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl) methyl]-1H-indole dimesylate monohydrate as the atypical antipsychotic  of choice for use in Liu. One would have been motivated to do so because 5-HT6 receptor antagonists are atypical antipsychotics and one would have a reasonable expectation of successes that t1-{(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl) methyl]-1H-indole dimesylate monohydrate, an atypical antipsychotic 5-HT6 receptor antagonist, could be useful in compositions as disclosed by Liu as Nirogi discloses these are a promising pharmaceutical agent for treatment of Alzheimer's disease and other disorders of memory and cognition like Attention deficient hyperactivity, Parkinson's and Schizophrenia. Simple substitution of one known element i.e., atypical antipsychotic) for another would obtain predictable results. 
Liu et al. disclose inclusion of disintegrant but does not specifically disclose the amount of disintegrant (i.e., 2-5 %) however, Sandeep et al. “Immediate Release Dosage Form: A Review” (hereinafter Sandeep et al.) disclose that many patients require quick onset of action in particular therapeutic condition and consequently immediate release medicament is required (introduction). The formulations may release preferably at least 80 % (i.e., 80 or more) of active ingredient within 30 minutes of administration (page 155-Definiton paragraph). Disintegrants are included which are from concentrations from 2-15 % (section titled  Some super disintegrants are: on page 157). The disintegrants may be sodium starch glycolate 2-8%, optimum 4%, and crospovidone  used from 2-5%. Sandeep et al. disclose immediate release tablets are subjected to in vitro drug release studies in pH 6.8 phosphate buffer or 0.1 N HCl for 30 minutes to access the ability of the formulation for providing immediate release. Drug release studies were carried out in dissolution test apparatus using specified volume 900 ml of dissolution media maintained at 37 +_ 0.2 °C. The tablets are kept in the cylindrical basket or directly placed in medium with paddle then rotated at 100 rpm.  Samples were analyzed and further calculations were carried out to get drug release (see In vitro drug release studies on page 160). Sandeep et al. disclose that wet granulation is a process of using a liquid binder to lightly agglomerate the powder mixture. The amount of liquid has to be properly controlled, as over-wetting will cause the granules to be too hard and under-wetting will cause them to be too soft and friable. Aqueous solutions have the advantage of being safer to deal with than solvent-based systems but may not be suitable for drugs which are degraded by hydrolysis. The procedure is described as first the active ingredient and excipients are weighed and mixed and then the wet granulate is prepared by adding the liquid binder–adhesive to the powder blend and mixing thoroughly. Examples of binders/adhesives include aqueous preparations of cornstarch, natural gums such as acacia, and cellulose derivatives such as methyl cellulose, gelatin, and povidone.
Liu et al. disclose inclusion of binders such as hydroxypropyl methylcellulose and polyvinylpyrrolidone (povidone) (col. 4, lines 39-45). Liu et al. disclose in forming an atypical antipsychotic drug, an organic acid selected from the group consisting of succinic acid, fumaric acid or mixtures thereof and at least one additional excipient such as a binder, filler and lubricant are mixed together using standard techniques known in the art (col. 5, lines 10-20).
Mendlovic et al. (US 20130190275) (hereinafter Mendlovic et al.) disclose compositions comprising an atypical antipsychotic drugs and disclose  that “wet-granulated formulations include an agent called a “binder,” which, in contact with water, swells or starts dissolving, giving the mixture a gel-like consistency. In wet granulation, the drugs and excipients including the binder are formed into a dough mass with the aid of a solvent, preferably water or hydro alcoholic solvents. Traditionally, starch, starch paste, gelatin, and cellulosics such as hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, microcrystalline cellulose, such as Avicel PH101, and polyvinylpyrrolidone are used as binding agents in wet granulation formulations (Remington's Pharmaceutical Sciences, 18th ed, Mack Publishing Company: Easton, Pa., 1990, pp. 1635-36)” (abstract and para 0132). Mendlovic et al. further disclose “the Handbook of Drug Excipients, 2nd. Ed., edited by A. Wade and P. J. Weller. 1994, pages 223, 229 and 392, and many other pharmaceutical references describe the common use of water soluble polymers such as HPMC, HPC-L, and PVP as binders, either as wet binders or dry binders, in immediate and sustained release tablet formulations” (para 0133). Mendlovic goes on to further disclose that “for non-sustained release applications, these binders are used in amounts that do not exceed 5%. Higher amounts are not recommended due to retardation of the dissolution rate for many drugs. Amounts higher than 5%, especially of HPMC, are commonly used for sustained release dosage forms, and are generally of high molecular weight grades”. Therefore, in view of the teachings of Mendlovic, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the included binders povidone or HPMC as disclosed in Liu et al. be present in amounts up to 5 %. One would have been motivated to do so for use in immediate release dosage forms. 
Liu et al. disclose in example 8, a drug formulation that releases in 45 min 99 % of drug and at 1 hour 99.1 % (col. 21, Example 8). Liu et al. discloses optimizable amounts (Table 1). As disclosed by “Dokic” “Formulation Development of Immediate Release Tablets Containing Fluoroquinolone Antibiotic by use of Experimental Design”,  it is the selection of filler and binder of the immediate release tablets that is important and tablets made using cellulose microcrystalline as filler and povidone as binder in optimized formulation showed best comparable results for physical parameters. In vitro release profiles were tested in 900 ml 0.1 M HCl, at 37+-50C, in USP paddle apparatus with stirring rate 50 rpm. Percent of drug released was determined. Taking into consideration the fact that more than 85 % of the drug is released from product and optimized formulation within 15 minutes, in-vitro release profiles are considered similar without further mathematical evaluation. Analysis of the obtained results showed that the binder type (X2) and granulate residual moisture (X3) have significant influence on response parameters. The other independent variable, filler type (X1) does not have significant influence (see entire abstract). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the povidone as the binder and microcrystalline cellulose as filler. One would have been motivated to do so to arrive at an immediate release profile which is desirable to provide a quick onset of action in particular therapeutic condition and provide immediate release of the desired drug in treating the desired condition.
Correspondence
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615